Citation Nr: 0937063	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-35 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's sister


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active military service from May 1968 to June 
1970, including service in the Republic of Vietnam with 
decorations including the Vietnam Campaign Medal and the 
Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The TDIU aspect of the Veteran's claim for an increased 
disability rating is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is not productive of total 
occupational and social impairment.

2.  The evidence fails to establish such an exceptional 
disability picture that the available schedular evaluations 
for his PTSD are inadequate.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

In the present case, the Veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that, once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Thus any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
September 2006 and March 2009.  Significantly, the Board 
observes that he does not report that the condition has 
worsened since he was last examined, and thus a remand is not 
required solely due to the passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

The criteria for the current 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130.

The Veteran's appeal was previously before the Board in 
January 2009.  At that time, the Board found that the 
Veteran's PTSD warranted a 70 percent disability rating, but 
remand was required to determine whether he was entitled to a 
rating higher than 70 percent (i.e., 100 percent) for 
additional development because the Veteran and his sister 
testified before the Board in October 2008 that the Veteran's 
PTSD symptoms had worsened since the last VA examination 
conducted in September 2006.

After considering all the evidence, the Board finds that the 
Veteran's PTSD is not consistent with total occupational and 
social impairment; therefore, the preponderance of the 
evidence is against finding that a disability rating in 
excess of 70 percent is warranted.

Although the Veteran contends that he cannot work due to his 
PTSD, the medical evidence of record does not support that 
contention.  As previously found by the Board in January 
2009, the lay and medical evidence of record at that time 
established that only the criteria for a 70 percent 
disability rating were met as the Veteran's Global Assessment 
of Functioning (GAF) scores were only in the range of 41 to 
51, reflective of serious symptoms.  Additional evidence 
received since January 2009 consists of VA treatment records 
from September 2006 to December 2008 and a report of VA 
examination conducted in March 2009.  These records reveal 
that the Veteran's GAF scores throughout this period ranged 
from 45 to 48, still within the same range as before.  The 
March 2009 VA examiner indicated that he thought the 
Veteran's PTSD symptoms have worsened somewhat since the last 
examination and are now moderate to severe, which is 
reflected in the reduction of the GAF score assigned from the 
50 given in September 2006 to 48 given by this examiner.  
Such a reduction, however, is not significant enough to 
establish total occupational and social impairment because it 
is still only indicative of serious symptoms or impairment in 
social and occupational functioning.

Furthermore, although the VA treatment records span a period 
of over two years, they only reflect the Veteran receiving 
treatment three times for his PTSD - once in April 2007 and 
then not again until October and December 2008.  At the 
hearing, the Veteran acknowledged not getting treatment for 
his PTSD for this period of time.  Although his 
representative tried to associate this to an inability to 
travel or drive because of anger and inability to get along 
with others, the Veteran actually indicated that he has made 
the drive himself to the VA Medical Center, but he tries to 
get someone to come with him such as his sister.  A review of 
the VA treatment records shows that, between April 2007 and 
December 2008, the Veteran was seen multiple times at the VA 
Medical Center, including receiving surgery for a wrist 
disorder.  Thus, the Board finds that the lack of treatment 
is negative evidence which is against finding that the 
Veteran's PTSD is of such severity as to cause total 
occupational and social impairment.

Moreover, at the October 2008 VA visit a day after his 
hearing, he reported a worsening in anxiety and depression 
over the previous six months.  This statement along with his 
not seeking treatment until around the time of his hearing is 
suspect and reduces the reliability of the Veteran's reports 
of his symptoms at the hearing.  In addition, the October 
2008 treatment record indicates the Veteran had restarted 
using alcohol and cocaine at the end of 2007.  Prior 
treatment records indicated the Veteran had a diagnosis of 
substance-induced mood disorder, raising a question of 
whether the Veteran's reported increase in anxiety and 
depression were related to his PTSD or to his alcohol and 
drug use.  

Furthermore, the evidence fails to show that the Veteran's 
PTSD is manifested by gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Although the Veteran and his sister testified that the 
Veteran has difficulties with his memory, concentration and 
related thought processes, the medical evidence fails to show 
gross impairment of his thought processes or communications.  
In fact, the medical evidence of record shows the Veteran's 
thought processes generally have been logical, goal directed 
and tight without loosening of associations or confusion.  He 
is generally oriented in all spheres.  He has consistently 
denied having delusions or hallucinations.  Although he 
reported at the March 2009 VA examination that he had some 
suicidal ideation, he had no plan or intent, and he denied 
having any homicidal ideation (despite testimony at the 
hearing that he has problems with anger, such as road rage).  
VA treatment records also show that he has consistently 
denied having suicidal or homicidal ideation.  Thus, the 
evidence fails to establish that he is a persistent danger to 
himself or others.  Nor does the evidence show he has had 
grossly inappropriate behavior.  His behavior as seen in the 
VA treatment records and the VA examination was within normal 
limits.  His memory has been grossly intact for the names of 
close relatives, own occupation (not have one) and own name.  
Finally, although the Veteran appeared at the March 2009 VA 
examination in clothes that were stained, the examiner stated 
that he did not find any evidence that the Veteran's PTSD 
would preclude him from performing his activities of daily 
living.  VA treatment notes indicate the Veteran was always 
appropriately dressed and groomed. 

As for the Veteran's PTSD symptoms, none are reported in the 
VA treatment records.  At the March 2009 VA examination, he 
reported having nightmares, sometimes occurring two or three 
nights in a row but then not having any for a week or more.  
He has problems sleeping.  He reported daily intrusive 
thoughts about his experiences in Vietnam.  He said he gets 
startled easily, avoids public places such as restaurants and 
stores, and avoids war movies but watches the news (although 
it upsets him).  He lives alone and visits with no one.  
However, he clearly has been able to maintain a relationship 
with his siblings, especially his sister.  The Board finds 
that the Veteran's symptoms are consistent with a disability 
picture most reflected by the criteria for a 70 percent 
disability rating.  

Finally, as for the Veteran's ability to work, the March 2009 
VA examiner stated that he did not find evidence that PTSD 
symptoms in and of themselves preclude occupational 
functioning.  In addition, the Board notes that, although the 
Veteran reported last working in 2004, the VA treatment 
records contain contrary statements regarding the Veteran's 
work.  The report of inpatient treatment in the VA PTSD 
Program from June to August 2006 indicates the Veteran 
reported he was incarcerated from 2003 to 2004 and that he 
last worked in January 2005.  A January 2008 VA Orthopedic 
Surgery note indicates that Veteran had scratches on his 
forearm from "his work last week."  Thus, the Veteran's 
reports of not working since 2004 are of questionable 
probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, and consistency with other evidence), aff'd, 78 
F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The Veteran's inconsistent statements diminish his 
credibility such that it renders his assertions regarding his 
employability of little probative value.

In conclusion, based upon the competent and credible evidence 
of record, the Board finds that the preponderance of the 
evidence is not in favor of awarding a disability rating in 
excess of 70 percent for the Veteran's PTSD.  The Board has 
considered the benefit of the doubt when necessary in 
rendering this decision.  The preponderance of the evidence 
being against the claim, however, the benefit sought must be 
denied.

Finally, the Board must consider whether referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
warranted in the present case.  It is generally provided that 
the rating schedule will represent, as far as can practicably 
be determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability.  38 C.F.R. § 3.321(a).  In the exceptional case, 
however, to accord justice, where the schedular evaluations 
are found to be inadequate, the Secretary is authorized to 
approve, on the basis of the criteria set forth in 38 C.F.R. 
§ 3.321(b)(1), an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995). 

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  First, the RO or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that disability 
are inadequate.  In other words, whether the disability 
picture presented in the record is adequately contemplated by 
the rating schedule.  In doing so, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for this disability.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.   

In the present case, as the rating criteria for evaluating 
PTSD take into consideration the Veteran's occupational 
functioning and impairment thereto, the Board finds that the 
evidence fails to establish such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate; in other words, the disability 
picture presented in the record is adequately contemplated by 
the rating schedule.  Thus, the Board finds that the 
preponderance of the evidence is against finding that 
referral for extraschedular consideration is warranted.


ORDER

Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD) is denied.


REMAND

The Board finds that remand is necessary of the TDIU aspect 
of the Veteran's claim for an increased rating because the RO 
has not adjudicated it.  Thus, it is remanded  for 
appropriate development and adjudication.

Accordingly, the case is REMANDED for the following action:

After conducting all necessary development, 
adjudicate the TDIU aspect of the Veteran's claim 
for an increased disability rating.  If such 
action does not resolve the claim, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


